            Case 1:21-cv-04275-LTS Document 6 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN R. RICHARDSON,

                                Plaintiff,
                                                                 21-CV-4275 (LTS)
                    -against-
                                                                CIVIL JUDGMENT
THE STATE OF NEW YORK, et al.,

                                Defendants.

         Pursuant to the order issued August 5, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 5, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
